                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRINA HILL,                                        Case No. 18-cv-01474-HSG
                                   8                    Plaintiff,                          SCHEDULING ORDER
                                   9             v.                                         Re: Dkt. No. 58
                                  10     GOODFELLOW TOP GRADE,
                                  11                    Defendant.

                                  12          The parties submitted a proposed schedule on February 20, 2019. See Dkt. No. 58.
Northern District of California
 United States District Court




                                  13   Having considered the parties’ proposed schedule, the Court SETS the following deadlines
                                  14   pursuant to Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:
                                                             Event                                           Date
                                  15
                                               Non-Expert Discovery Deadline                            March 11, 2019
                                  16         Dispositive Motion Filing Deadline                          April 11, 2019
                                                      Expert Disclosures                                 April 25, 2019
                                  17                                                                     May 16, 2019
                                                  Dispositive Motion Hearing
                                                                                                           2:00 p.m.
                                  18              Expert Discovery Deadline                              May 29, 2019
                                  19                                                                    August 27, 2019
                                                     Pre-Trial Conference
                                                                                                           3:00 p.m.
                                  20                                                                   September 9, 2019
                                                      Jury Trial (5 days)
                                                                                                           8:30 a.m.
                                  21
                                              These dates may only be altered by order of the Court and only upon a showing of good
                                  22
                                       cause. The parties are directed to review and comply with this Court’s Civil Pretrial and Trial
                                  23
                                       Standing Order. This order terminates Dkt. No. 58.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: 2/21/2019
                                  26
                                                                                       ______________________________________
                                  27                                                   HAYWOOD S. GILLIAM, JR.
                                                                                       United States District Judge
                                  28
